DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 8/3/2022. Claims 1-2 and 5-9, 11-21 are pending in the case. Claims 1, 15, and 21 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-9, 11-13, 15-16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20200018045 A1 which claims foreign application priority date Mar. 7, 2017, hereinafter Sano) in view of Friend (US 2014/0188333 A1).

As to independent claim 1, Sano teaches a working machine, comprising:
 a working machine structure (FIG. 1 is a side view of an excavator),
an operator compartment provided at the working machine structure (“A cabin 10 is mounted on the upper turning body 3” paragraph 0040),
 working machine means pivotally connected to the working machine structure outside the operator compartment (Fig. 1 The boom 4, the arm 5, and the bucket 6 constitute an excavation attachment, which is an example of an attachment, paragraph 0036), 
	control means adapted to allow an operator within the operator compartment to control a position of the working machine means (“A cabin 10 is mounted on the upper turning body 3.  An operation device 26, which serves as a driving and operating unit, is provided within the cabin 10.” paragraph 0040, Fig. 1), and
an image projection arrangement for projecting an image on the working machine means facing the operator compartment, wherein the projected image comprises information for the operator to control the working machine (“The projection device S9 may be configured to project light onto an attachment.  For example, as illustrated in FIG. 16, the projection device S9 may be configured to project light onto a projection surface located at the inner side of the excavation attachment.  The projection surface includes any or all of the back surface of the bucket 6, the surface of excavated material EX such as soil loaded into the bucket 6, and the inner surface of the arm 5.  The operator of the shovel PS can view information projected onto the projection surface by viewing the inner side of the excavation attachment from the operator's seat when moving the excavation attachment to load the excavated material EX into the bed of a dump truck” paragraph 0150);
wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected on the surface of the working machine means based on a current position of the working machine means outside the operator compartment (“the machine guidance device 50 may change the location of the projection surface in accordance with a change in the orientation of the excavation attachment.  As illustrated in FIG. 17, the information projected onto the projection surface includes one or both of the bucket load weight and the remaining load weight, for example” paragraph 0150).
Sano does not appear to expressly teach wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected on the surface of the working machine means based on an expected position of the operator within the operator compartment and a current position of the working machine means outside the operator compartment, and 
wherein the control unit is adapted to receive information indicative of the current position of the working machine means and the projected image comprises information for positioning of the working machine means in relation to a ground surface and the current position of the working machine means.
Friend teaches wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected on the surface of the working machine means based on an expected position of the operator within the operator compartment and a current position of the working machine means outside the operator compartment (“the operator may continue to move or reposition the work implement while performing the undertaken tasks at the worksite. In fact, the work implement may be continuously repositioned during operation. This can be represented by a repositioning step 280 in FIG. 6. Upon repositioning of the work implement, the sensors associated with the implement can sense or measure the new position and send the appropriate data to the controller, as indicated by the return arrow back to the sensing step 262. The controller can recalculate and regenerate the augmentation overlay so that visual representation repositions itself on the operator display device as the implement is moved about in the physical worksite. This process can be repeated continuously so that the superimposition of the visual representation over the worksite is updated and accurate.” Paragraph 0034, See Fig. 2 and 5, paragraph 0024 - utilizing a HMD, orientation data 206 as to the orientation of the operator's head to determine the operator's line of view. Information regarding the location of a machine can be obtained through a global navigation satellite system (GNSS) or global positioning satellite (GPS) system associated with the machine and orientation information can be obtained by the sensors equipped on the HMD. The augmented content generated by or transmitted through the HMD system 170 can be further particularized to the specific field of view), and 
wherein the control unit is adapted to receive information indicative of the current position of the working machine means and the projected image comprises information for positioning of the working machine means in relation to a ground surface and the current position of the working machine means (“the specific operation being performed may require the operator to place the crane 110 or portions thereof into a hole, trench or pit 150 being dug by the excavator 100.” paragraph 0018,  “In an embodiment, the implement overlay 310 may particularly emphasize the working edge 118 of the bucket 116 or a similar point or edge of a work implement that engages the pit 150 or a similar work environment. By emphasizing the working edge 118, the operator might visualize the cut or similar feature being made by the work implement. Further, if the crane 110 or another work implement is repositioned during use, the feedback sensors 142 disposed at select locations along the crane can sense the new position and direct appropriate signals back to the controller generating the augmentation content. In response, the controller can adjust the displayed location of the implement overlay 310 to reflect the repositioning of the crane 110” paragraph 0037 – examiner note applicant’s spec. [0011] publication -disclose the projected image include for example markings, lines,.. etc. accordingly, emphasizing the working edge 118 of the bucket 116 would allow the operator recognize the current position of the bucket and work being done and assist him/her in positioning (or repositioning) of the working edge 118 of the bucket 116 to perform a work implement that engages the pit 150).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sano to comprise wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected on the surface of the working machine means based on an expected position of the operator within when the operator is positioned at the operator compartment, and wherein the control unit is adapted to receive information indicative of the current position of the working machine means and the projected image comprises information for positioning of the working machine means in relation to a ground surface and the current position of the working machine means. One would have been motivated to make such a combination because increasing the sensitivity of the device would improve operator visualization and further assist in control of the machine.

As to dependent claim 2, Sano teaches the working machine according to claim 1, Sano further teaches wherein the image projection arrangement comprises a laser projector (“The projection device S9 is a device that projects light onto the ground 
Surface” Sano paragraph 0046, Fig. 17 projects light onto the surface of the bucket 6 and the arm 5).

As to dependent claim 5, Sano teaches the working machine according to claim 1, Sano does not appear to expressly teach wherein the control unit is further adapted to receive information indicative of a head position of the operator and to control the position of the image projected at the surface of the working machine means based on the head position.
Friend teaches wherein the control unit is further adapted to receive information indicative of a head position of the operator and to control the position of the image projected at the surface of the working machine means based on the head position (Fig. 2, Fig. 5, paragraph 0024 - utilizing a HMD, orientation data 206 as to the orientation of the operator's head to determine the operator's line of view. Information regarding the location of a machine can be obtained through a global navigation satellite system (GNSS) or global positioning satellite (GPS) system associated with the machine and orientation information can be obtained by the sensors equipped on the HMD. The augmented content generated by or transmitted through the HMD system 170 can be further particularized to the specific field of view).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sano to comprise wherein the control unit is further adapted to receive information indicative of a head position of the operator and to control the position of the image projected at the surface of the working machine means based on the head position. One would have been motivated to make such a combination because increasing the sensitivity of the device would improve operator visualization and further assist in control of the machine.

As to dependent claim 6,   Sano teaches the working machine according to claim 1, Sano further teaches wherein the working machine means comprises at least one of an implement and linkage ((Fig. 1 The boom 4, the arm 5, and the bucket 6 constitute an excavation attachment, which is an example of an attachment, paragraph 0036).

As to dependent claim 7,    Sano teaches the working machine according to claim 1, Sano further teaches wherein the working machine means comprises a bucket (bucket 6).

As to dependent claim 8,     Sano teaches the working machine according to claim 1, Sano further teaches wherein the working machine is at least one of an excavator, a wheel loader, a dozer, a grader and a backhoe loader (Fig. 1 view of an excavator, “Examples of the construction machine, which may be employed in the present invention, include a shovel (hydraulic shovel), a bulldozer, and a wheel loader” paragraph 0149 last sentence).

As to dependent claim 9,     Sano teaches the working machine according to claim 1, Sano further teaches wherein the projected image comprises information for the operator to control the working machine means (“As illustrated in FIG. 17, the information projected onto the projection surface includes one or both of the bucket load weight and the remaining load weight, for example.” Paragraph 0150).

As to dependent claim 11,     Sano teaches the working machine according to claim 1, Sano further teaches wherein the projected image comprises information for informing the operator of a parameter relating to the operation of the working machine (“As illustrated in FIG. 17, the information projected onto the projection surface includes one or both of the bucket load weight and the remaining load weight, for example.” Paragraph 0150).

As to dependent claim 12,   Sano teaches the working machine according to claim 7, Sano further teaches wherein the projected image comprises information relating to at least one of a desired and a maximum filling level of the bucket (“the bucket load weight and the remaining load weight are projected onto the surface of excavated material EX loaded into the bucket 6 and onto the inner surface of the arm 5.  Further, in the example of FIG. 17,” Sano paragraph 0150).

As to dependent claim 13,   Sano teaches the working machine according to claim 1, Sano further teaches wherein the projected image is adapted based on operator repositioning of the working machine means (“the machine guidance device 50 may change the location of the projection surface in accordance with a change in the orientation of the excavation attachment.” Paragraph 0150).

Claims 15-16, 18, and 20 reflect a method for assisting an operator of a working machine embodying the limitations of claims 1, 5, 13, and 12. Therefore, the claims are rejected under similar rationale.

Claim 21 reflects a computer program embodying the limitations of claim 15 and therefore, the claim is rejected under similar rationale.

Claims 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. in view of Friend and Ohiwa et al. (US 2018/0355586 A1, hereinafter Ohiwa). 

As to dependent claim 14,   Sano teaches the working machine according to claim 1, Sano does not appear to expressly teach wherein the projected image comprises at least one of lines and symbols.
Ohiwa teaches wherein the projected image comprises at least one of lines and symbols (FIG. 3 is a diagram showing contents of work assistance information displayed by a display device 44, paragraph 0064-0065, 0034) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sano to comprise wherein the projected image comprises information for positioning of the working machine means. One would have been motivated to make such a combination to allow the operator working while visually observing the bucket can obtain appropriate work assistance information corresponding to a working condition.

As to dependent claim 17,    Sano teaches the method of claim 15, Sano does not appear to expressly teach wherein the projected image comprises information for positioning of the working machine means.
Ohiwa teaches wherein the projected image comprises information for positioning of the working machine means (FIG. 3 is a diagram showing contents of work assistance information displayed by a display device 44, paragraph 0064-0065, 0034)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sano to comprise wherein the projected image comprises information for positioning of the working machine means. One would have been motivated to make such a combination to allow the operator working while visually observing the bucket can obtain appropriate work assistance information corresponding to a working condition.

Claim 19 reflects a method for assisting an operator of a working machine embodying the limitations of claim 14 and therefore, the claim is rejected under similar rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171